Citation Nr: 1145179	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the residuals of a right index finger fracture and extensor tendon repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from December 1983 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, granting service connection for the residuals of a right index finger fracture and assigning a disability evaluation of 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for the service-connected residuals of his right index finger fracture.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was granted service connection for the residuals of a right index finger fracture and extensor tendon repair in the appealed July 2005 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5223, effective as of June 1, 2005.  In July 2006, VA received a timely notice of disagreement from the Veteran.  However, the previously assigned disability evaluation was continued in a January 2008 statement of the case.  The Veteran appealed the assigned disability evaluation to the Board in January 2008.  

The record reflects that the Veteran was last afforded a VA examination in March 2005.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than six years since the Veteran was afforded a VA examination.  The Veteran's representative requested in a November 2011 informal hearing presentation that the Veteran be scheduled for a new examination.  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

Furthermore, the most recent medical evidence of record is a private treatment note dated April 2006.  A proper disability evaluation cannot be determined until medical evidence prepared over the last five years is obtained and incorporated into the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records identified by the Veteran pertinent to his claim that have been prepared since April 2006.  If the Veteran denies seeking additional treatment for this condition, this should be noted in the claims file.  Additionally, obtain and associate with the claims file all pertinent VA medical records, assuming that any such records exist.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected right index finger residuals.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies must be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's right index finger.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right index finger.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, it has been argued that the Veteran effectively suffers from ankylosis of the right index and ring fingers as a result of pain and an inability to make a fist.  The examiner should specifically indicate whether such limitation is observed upon examination.  

A complete rationale must be provided for all opinions offered.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


